     Case 1:18-cv-02265-DLC Document 54 Filed 09/30/18 Page 1 of 11



 HAND          BALDACHIN                  ASSOCIATES LLP
                                                                            8 West 40th Street
                                                                            12th Floor
                                                                            New York, NY 10018
                                                            LAW OFFICES
                                                                            dir   212.956.9508
                                                                            tel   212.956.9500
                                                                            fax   212.376.6080
                                                                            amichaels@hballp.com




                                                     September 30, 2018
VIA ECF

Hon. Denise L. Cote
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Room 1610
New York, NY 10007-1312

               Re: MZ Wallace Inc. v. Sue Fuller, et al., 18-cv-2265 (DLC)

Dear Judge Cote:

        On behalf of plaintiff MZ Wallace, Inc., we write because, regrettably, a dispute
has arisen around deposition scheduling that requires judicial resolution. The issue is
whether defendants Sue Fuller and Black Diamond Group, Inc. are entitled to impede
plaintiff MZ Wallace’s ability to conduct depostion discovery by limiting the time of
witness depositions to 3.5 hours.

        By way of background, in the last week of August, Defendants suggested
producing two of their witnesses (Carrie Hall and Kate Falchi) for deposition back-to-
back on the same day and inquired whether MZ Wallace “expect[s] to need half days”
with these individuals or whether full days were necessary. [Ex. A]. After the Labor Day
holiday, Defendants followed up, again inquiring whether MZ Wallace “expect[s] to need
more than half a day on October 3 for Carrie Hall and Kate Falchi.” [Ex. B]. MZ
Wallace responded that “so long as they are not being presented as 30(b)(6) witnesses,
we do [not] expect that we will need more than half a day for either.” [Ex. B].
Defendants wrote back confirming that Ms. Hall and Ms. Falchi were not 30(b)(6)
designees and, because of typo in the previous correspondence, sought clarification: “I
think there is a missing word in your email below but I assume you therefore are willing
to do half days with each of them, which means we can do them the same day.” [Ex. B]
MZ Wallace wrote back confirming this was the case. [Ex. B].

        Last Wednesday and Thursday, MZ Wallace conducted the depositions of
defendant Sue Fuller and Alan Lunder, the CEO of defendant Black Diamond Group. In
MZ Wallace’s view, these witnesses took effort to slow down the progress of the
examinations with non-responsive answers, an inordinate number of requests to re-ask,
repeat, or rephrase the questions, and uncomfortably lengthy periods of silent

                                                                                                   hba
            Case 1:18-cv-02265-DLC Document 54 Filed 09/30/18 Page 2 of 11
H   A N D   B   A L D A C H I N       A   S S O C I A T E S       LLP

      The Hon. Denise Cote
      September 30, 2018
      Page 2

      contemplation before responding to questions and when considering documents. Adding
      further delay to the proceedings were defense counsel’s excessive and suggestive
      speaking objections (e.g., “Vague” (36 instances), “Misstates the testimony” (25
      instances), “Misstates the document” (11 instances), “Asked and Answered” (18
      instances), “calls for speculation” / “speculative” (31 instances)),1 which continued to be
      made despite the request that the objection be limited to “Objection,” “Object to the form
      of the question,” or “Form,” as is typical practice.2

              Given the approach that Defendants took with respect to the first two depositions
      of their witnesses, on Friday morning the undersigned wrote to Defendants advising that
      the depositions of Defendants’ remaining witnesses, Ms. Hall and Ms. Falchi, would
      likely not be completed in a half day and additional arrangements would have to be
      made:

                        Having sat through the depositions of Ms. Fuller and Mr.
                        Lunder this week, we now anticipate that the depositions of
                        Ms. Falchi and Ms. Hall will take longer than originally
                        anticipated. These depositions need to be split over two
                        days. We are prepared to conduct one of these depositions
                        on 10/3, as originally scheduled. The other can be done on
                        10/2 or 10/4 or 10/5, depending on the witnesses’
                        schedules. We are flexible. Please advise. [Ex. C]

              Despite MZ Wallace’s willingness to accommodate the witnesses’ schedules and
      despite there being no indication that either Ms. Hall or Ms. Falchi has a scheduling
      conflict, Defendants refuse to produce their witnesses for more than 3.5 hours and have
      taken the position that MZ Wallace, by having previously accepted Defendants’ request
      to conduct the depositions of Ms. Hall and Ms. Falchi on the same day, has waived its
      right to conduct a deposition as per the Federal Rules of Civil Procedure. Defendants’


      1
       Because the deposition testimony has been designated highly confidential, the transcripts are not annexed
      hereto. MZ Wallace is happy to provide the transcripts to the Court for in camera inspection if that would
      be helpful.
      2
       “Objections as to the form of the question shall be made by opposing counsel, who shall simply state,
      ‘Objection.’ The objecting counsel shall not speak any additional words concerning the basis of the
      objection unless a clarification is requested. Any clarification as to the basis of the objection shall be stated
      as succinctly as possible, such as, ‘Argumentative,’ or ‘Ambiguous,’ or ‘Asked and Answered.’ Any
      violations of these guidelines may lead to the imposition of sanctions.” Syntel Sterling Best Shores
      Mauritius Ltd. v. Trizetto Grp., 2018 WL 4489286, 10 (S.D.N.Y. Sept. 19, 2018); see Meyer Corp. U.S. v.
      Alfay Designs, Inc., 2012 WL 3536987, 4 (E.D.N.Y. Aug. 13, 2012) (“[Attorneys] must refrain, when
      making an objection, from stating that a question is vague, ambiguous or calls for speculation. Counsel
      should simply state, “Objection as to form.” Similarly, objections as to foundation should be simply stated
      as such: “Objection, foundation.” There should not be any comment that a question is speculative.
      Elaboration is permitted only where examining counsel requests the basis of the objection.”)


                                                                                                                          hba
            Case 1:18-cv-02265-DLC Document 54 Filed 09/30/18 Page 3 of 11
H   A N D   B   A L D A C H I N   A   S S O C I A T E S   LLP

      The Hon. Denise Cote
      September 30, 2018
      Page 3

      position is unreasonable and unjustified and it would appear that Defendants are being
      difficult solely for the sake of being difficult.

               Plaintiff respectfully requests the Court order Defendants to produce their
      witnesses for the full seven hours MZ Wallace is entitled to under Fed. R. Civ. P.
      30(d)(1). While MZ Wallace certainly has no desire to inconvenience witnesses or
      counsel by taking more time than is necessary to conduct these depositions, Defendants
      have no right to limit MZ Wallace’s ability to conduct adequate discovery by unilaterally
      restricting their witnesses’ availability to 3.5 hours.

                MZ Wallace is available for conference at the Court’s convenience.


                                                            Respectfully submitted,


                                                            /s/ Adam B. Michaels
                                                            Adam B. Michaels

      cc: All counsel of record (via ECF)




                                                                                                  hba
Case 1:18-cv-02265-DLC Document 54 Filed 09/30/18 Page 4 of 11




                     EXHIBIT A
                      Case 1:18-cv-02265-DLC Document 54 Filed 09/30/18 Page 5 of 11


Adam Michaels

From:                                       Bernstein, David H. <dhbernstein@debevoise.com>
Sent:                                       Tuesday, August 28, 2018 9:21 PM
To:                                         Adam Michaels
Cc:                                         Saba, Kate; Marc Reiner; Ford, Christopher S
Subject:                                    RE: MZ Wallace, Inc. v. Fuller, et al.


Adam,thosedatesworkforus.Wewillsenddepositionnoticesinthecomingdays.

Inaddition,weconfirmthatyouwilldeposeSueFulleronSeptember26andAlanLunderonSeptember27.Wewillbe
intouchshortlytoconfirmthedatesfortheothertwodeponentsthatyourequested.Doyouexpecttoneedhalfdays
forCarrieHallandKateFalchi,ordoyouwantafulldaywitheach(inwhichcasewewillneedtopickseparatedaysas
wecannotdualtrackthosedepositions).

Pleaseindicatedwhichwitnesseswillbeaddressingwhich30(b)(6)topics;wewilldothesame.Iassumewecan
conductthe30(b)(6)depositionsconcurrentlywiththerelevantwitness’personaldepositions,butpleaseconfirm.

David




                       
David H. Bernstein
Partner
dhbernstein@debevoise.com
+1 212 909 6696 (Tel)
919 Third Avenue
New York, NY 10022
www.debevoise.com


This e-mail message is intended only for the use of the individual or entity to which it is addressed and may contain information that is privileged,
confidential and exempt from disclosure. If you are not the intended recipient, please do not disseminate, distribute or copy this communication, by e-
mail or otherwise. Instead, please notify us immediately by return e-mail (including the original message in your reply) and by telephone (you may call us
collect in New York at 1-212-909-6000) and then delete and discard all copies of the e-mail. Thank you.


From: Adam Michaels [mailto:amichaels@hballp.com]
Sent: Tuesday, August 28, 2018 6:37 PM
To: Bernstein, David H.
Cc: Saba, Kate; Marc Reiner; Ford, Christopher S
Subject: RE: MZ Wallace, Inc. v. Fuller, et al.

Ondepositionscheduling,wearegenerallyagreeabletoyourproposal,buthaveaconflicton9/20.Weproposestarting
on9/21instead,withthefollowingschedule:

        9/21LucyEusticeWallace
        9/24KevinMogyoros
        9/25MonicaZwirner
        9/26SarahBroach

For9/26,wecanconductthedepositionsofSueFullerandSarahBroachcontemporaneously,orwecantakeSueFuller
anyothertimethatweekorthenext.

                                                                            1
Case 1:18-cv-02265-DLC Document 54 Filed 09/30/18 Page 6 of 11




                     EXHIBIT B
                  Case 1:18-cv-02265-DLC Document 54 Filed 09/30/18 Page 7 of 11


Adam Michaels

From:                              Adam Michaels
Sent:                              Friday, September 07, 2018 8:35 PM
To:                                'Bernstein, David H.'
Cc:                                Ford, Christopher S; Marc Reiner; Saba, Kate
Subject:                           RE: MZ Wallace, Inc. v. Fuller, et al.


Confirmed.

AdamB.Michaels

Partner
HandBaldachin&AssociatesLLP
8West40thStreet,12thFloor
NewYork,NY10018
Direct:212.956.9508
Main:212.956.9500
Fax:212.376.6080
www.hballp.com

From:Bernstein,DavidH.[mailto:dhbernstein@debevoise.com]
Sent:Friday,September07,20188:33PM
To:AdamMichaels<amichaels@hballp.com>
Cc:Ford,ChristopherS<csford@debevoise.com>;MarcReiner<mreiner@hballp.com>;Saba,Kate
<ksaba@debevoise.com>
Subject:Re:MZWallace,Inc.v.Fuller,etal.

Adam,

CarrieandKatearenotgoingtobeour30b6witnesses.IthinkthereisamissingwordinyouremailbelowbutIassume
youthereforearewillingtodohalfdayswitheachofthem,whichmeanswecandothemthesameday.Pleaseconfirm.

David

DavidH.Bernstein
Partner
Debevoise&PlimptonLLP

dhbernstein@debevoise.com
+12129096696(Tel)

919ThirdAvenue
NewYork,NY10022
www.debevoise.com

********************
ThiseͲmailmessageisintendedonlyfortheuseoftheindividualorentitytowhichitisaddressedandmaycontain
informationthatisprivileged,confidentialandexemptfromdisclosure.Ifyouarenottheintendedrecipient,pleasedo
notdisseminate,distributeorcopythiscommunication,byeͲmailorotherwise.Instead,pleasenotifyusimmediatelyby

                                                            1
                  Case 1:18-cv-02265-DLC Document 54 Filed 09/30/18 Page 8 of 11
returneͲmail(includingtheoriginalmessageinyourreply)andbytelephone(youmaycalluscollectinNewYorkat1Ͳ
212Ͳ909Ͳ6000)andthendeleteanddiscardallcopiesoftheeͲmail.Thankyou.


OnSep7,2018,at7:07PM,AdamMichaels<amichaels@hballp.com>wrote:

             1. WewillinvestigateMogyoros’sandBroach’savailabilityandgetbacktoyou.Thankyoufor
                accommodating.
        
             2. RegardingFalchiandHall,solongastheyarenotbeingpresentedas30(b)(6)witnesses,wedo
                expectthatwewillneedmorethanhalfadayforeither.Kindlyconfirm.
        
             3. ForMZWallace,Mogyoroswillbethe30(b)(6)ontheoverwhelmingmajorityoftopics.Wewill
                providefurtherdetailinthecomingdays.
        
        AdamB.Michaels
        
        Partner
        HandBaldachin&AssociatesLLP
        8West40thStreet,12thFloor
        NewYork,NY10018
        Direct:212.956.9508
        Main:212.956.9500
        Fax:212.376.6080
        www.hballp.com
        
        From:Ford,ChristopherS[mailto:csford@debevoise.com]
        Sent:Friday,September07,20181:53PM
        To:AdamMichaels<amichaels@hballp.com>
        Cc:MarcReiner<mreiner@hballp.com>;Bernstein,DavidH.<dhbernstein@debevoise.com>;Saba,Kate
        <ksaba@debevoise.com>
        Subject:RE:MZWallace,Inc.v.Fuller,etal.
        
        Adam,
        
        WeagreetomovetheZwirnerdepositionto9/21andtheEusticedepositionto9/25.Wewere
        expectingtotakeMogyoros’depositionon9/24,however.Woulditbepossibletopreservethatdate,
        andrescheduleBroachforanotherday?
        
        Also,perDavid’semailofAugust28,pleaseletusknowwhetheryouexpecttoneedmorethanhalfa
        dayonOctober3forCarrieHallandKateFalchi,aswewouldneedtoscheduleseparatefulldaysfor
        thosewitnesses.
        
        Thanks,
        Chris
        
        <image001.gif>
        Christopher S. Ford
        Associate
        
        csford@debevoise.com
        +1 212 909 6881 (Tel)
        
        919 Third Avenue
        New York, NY 10022 
        www.debevoise.com
         
                                                            2
             Case 1:18-cv-02265-DLC Document 54 Filed 09/30/18 Page 9 of 11
This e-mail message is intended only for the use of the individual or entity to which it is addressed and may contain information that
is privileged, confidential and exempt from disclosure. If you are not the intended recipient, please do not disseminate, distribute or
copy this communication, by e-mail or otherwise. Instead, please notify us immediately by return e-mail (including the original
message in your reply) and by telephone (you may call us collect in New York at 1-212-909-6000) and then delete and discard all
copies of the e-mail. Thank you.




From: Bernstein, David H.
Sent: Friday, September 07, 2018 12:49 PM
To: 'Adam Michaels'
Cc: Saba, Kate; 'Marc Reiner'; Ford, Christopher S
Subject: RE: MZ Wallace, Inc. v. Fuller, et al.

Wewillcheckwithourclient

Canyouletusknowwhowillcoveringwhich30(b)(6)topics?

<image002.gif>
David H. Bernstein
Partner

dhbernstein@debevoise.com
+1 212 909 6696 (Tel)

919 Third Avenue
New York, NY 10022 
www.debevoise.com

This e-mail message is intended only for the use of the individual or entity to which it is addressed and may contain information that
is privileged, confidential and exempt from disclosure. If you are not the intended recipient, please do not disseminate, distribute or
copy this communication, by e-mail or otherwise. Instead, please notify us immediately by return e-mail (including the original
message in your reply) and by telephone (you may call us collect in New York at 1-212-909-6000) and then delete and discard all
copies of the e-mail. Thank you.


From: Adam Michaels [mailto:amichaels@hballp.com]
Sent: Friday, September 07, 2018 12:26
To: Ford, Christopher S
Cc: Saba, Kate; Bernstein, David H.; Marc Reiner
Subject: RE: MZ Wallace, Inc. v. Fuller, et al.

Chris – 
 
A scheduling issue has arisen with the depositions. Please let me know if this reordering is workable for you.
 
            9/21     Monica Zwirner
            9/24     Sarah Broach
            9/25     Lucy Wallace Eustice
            9/26     Kevin Mogyoros

AdamB.Michaels

Partner
HandBaldachin&AssociatesLLP
8West40thStreet,12thFloor
NewYork,NY10018
Direct:212.956.9508
Main:212.956.9500
Fax:212.376.6080
www.hballp.com

                                                                   3
Case 1:18-cv-02265-DLC Document 54 Filed 09/30/18 Page 10 of 11




                      EXHIBIT C
                 Case 1:18-cv-02265-DLC Document 54 Filed 09/30/18 Page 11 of 11


Adam Michaels

From:                              Adam Michaels
Sent:                              Friday, September 28, 2018 11:56 AM
To:                                Bernstein, David H.; 'Ford, Christopher S'; Saba, Kate
Cc:                                Marc Reiner
Subject:                           MZ Wallace, Inc. v. Sue Fuller, et al. - Next week's depositions.


David/ChrisͲ

HavingsatthroughthedepositionsofMs.FullerandMr.Lunderthisweek,wenowanticipatethatthedepositionsof
Ms.FalchiandMs.Hallwilltakelongerthanoriginallyanticipated.Thesedepositionsneedtobesplitovertwodays.We
arepreparedtoconductoneofthesedepositionson10/3,asoriginallyscheduled.Theothercanbedoneon10/2or
10/4or10/5,dependingonthewitnesses’schedules.Weareflexible.Pleaseadvise.

AdamB.Michaels

Partner
HandBaldachin&AssociatesLLP
8West40thStreet,12thFloor
NewYork,NY10018
Direct:212.956.9508
Main:212.956.9500
Fax:212.376.6080
www.hballp.com





                                                              1
